Blandford, Justice.
The question in this case is this: Where a bill in equity contains allegations which show the complainant *136entitled to relief in equity, and at the hearing, the plaintiff fails to sustain such allegations by proof, and when the bill alleges and the proofs show that one of the defendants is indebted to plaintiff by promissory note, is it proper to dismiss the bill, there being no equitable circumstances connected with the plaintiff’s claim on the note, and nothing being shown why the plaintiff’s remedy is not full, complete and adequate at law? We think the court did right to dismiss plaintiff’s case. The plaintiff being entitled to no equitable relief, as shown by the proofs in the case, there was nothing left in the case to authorize a decree for plaintiff. It is well settled that equity will not take cognizance of a plain legal right. Code, §3095; 36 Ga. 545. Hence, we think that when plaintiff failed to show that she was entitled to relief in a court of equity for and on account of any matters alleged in her bill, it was properly dismissed at the hearing.
Judgment affirmed.